982 A.2d 1082 (2009)
294 Conn. 907
GOODSPEED AIRPORT, LLC
v.
TOWN OF EAST HADDAM.
SC 18488
Supreme Court of Connecticut.
Decided November 10, 2009.
Kenneth Rosenthal, New Haven, in support of the petition.
John S. Bennet, Essex, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 115 Conn.App. 438, 973 A.2d 678 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's judgment denying the plaintiffs claim seeking classification and assessment of its property as open space?"
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.